Citation Nr: 1739934	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease (IHD), and to include as secondary to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from June 1967 to November 1970.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding this appeal, but additional action is necessary before the Board proceeds.

The Veteran claims that he developed cardiomyopathy secondary to service-connected diabetes mellitus.  A VA examiner recently ruled out a relationship between the two conditions on the basis that, during an earlier 2009 VA examination, the Veteran reported that he was diagnosed with cardiomyopathy in 2005, the year prior to the diabetes diagnosis.  Although treatment records confirm a 2006 diabetes diagnosis, they do not show when a doctor first diagnosed the cardiomyopathy, a question that is critical to this adjudication.  Of record are VA and private treatment records dated in the early 1980s, from 1998 to early 1999, and since 2006.  Records of all heart and diabetes treatment from 1999 to 2006 must be secured.  

During the course of this appeal, the Veteran attended VA examinations.  As the Veteran's representative argues in an August 2017 Appellant's Brief, the reports of those examinations are not complete to decide this claim.  The examiner did not reply fully to the  request to consider the etiology of all heart disabilities found.  The examiner addressed the etiology of cardiomyopathy only, not atherosclerosis, which recent treatment records confirm.  The examiner also indicated there was no evidence of hypertrophy when the same records confirm ventricular hypertrophy.  In fact, the found the type of the Veteran's heart disability unclear.  

In ruling out a relationship between cardiomyopathy and diabetes, the examiner relied upon the Veteran's reported medical history in noting that the latter was diagnosed a year after the former.  Medical records do not corroborate that medical history.  Even if they did, it appears possible the Veteran had diabetes prior to that diagnosis in 2006.  When a doctor first diagnosed diabetes in March 2006, the doctor did so based on an A1C of 15.  An A1C measures glucose for the preceding 3 months, which, in the Veteran's case, would include December 2005.  The Veteran's extremely high result suggests the diabetes had been manifesting for some time.  A medical opinion addressing that matter is necessary.

Accordingly, this claim is REMANDED for the following action:

1.  After obtaining any necessary authorization, secure and associate with the Veteran's electronic file all records of any heart and diabetes treatment from 1999 to 2006. 

2.  Then, schedule the Veteran for a VA examination.  The examiner should review the entire record, including:  (a) post-service treatment records dated from 2000 to 2006, including the Veteran's March 2006 A1C; (b) post-service treatment records dated since 2010, which include a diagnosis of atherosclerosis; and (c) the article on diabetic cardiomyopathy the Veteran submitted in May 2011.  Based on the Veteran's treatment records, the examiner should indicate when (month and year) the Veteran was first diagnosed with cardiomyopathy.  Acknowledging the high March 2006 A1C result, the examiner should also indicate whether, prior to being diagnosed with diabetes, cardiomyopathy manifested.  Acknowledging the article the Veteran submitted in May 2011, the examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that cardiomyopathy is due to or related to diabetes.  The examiner should further opine whether it is at least as likely as not (50 percent probability or greater) that diabetes aggravates (permanently increases in severity beyond the natural progress of the disorder) any heart disability.  The examiner should also opine whether any current heart disability, to include atherosclerosis, it is at least as likely as not (50 percent probability or greater) related to service, including his presumed herbicide exposure, or is due to, related to, or aggravated by diabetes.  The examiner should state whether or not atherosclerosis, cardiomyopathy, or any other heart disability diagnosed constitutes ischemic heart disease.  The examiner should provide a rationale with references for each opinion.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

